Citation Nr: 1711459	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  03-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for multiple sclerosis (MS).

2. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1962 to April 1966. The Veteran died in October 2015. The appellant in this case is his surviving widow. 

These matters come to the Board of Veterans' Appeals (Board) from an April 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues on appeal were remanded by the Board in August 2007 and August 2010 for further development.

As noted above, the Veteran died in October 2015. In April 2016, the appellant was determined to be eligible for substitution. See 38 U.S.C.A. § 5121A (a)(1). Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.


FINDINGS OF FACT

1. The Veteran's MS increase in severity was not due to an aggravation by his PTSD, but rather due to the natural progression of the disease itself.

2. The Veteran's need for aid and attendance is not due to his service connected disabilities, but rather due to the non-service connected increase of his MS.



CONCLUSIONS OF LAW

1. The scheduler criteria for a rating in excess of 30 percent for multiple sclerosis have not been met. 38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2016).

2. The criteria for SMC based on aid and attendance or at the housebound rate are not met. 38 C.F.R. §§ 1114 (l); 38 C.F.R. §§ 3.350, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to a disability rating in excess of 30 percent for multiple sclerosis

In a July 1999 rating decision the RO awarded the Veteran service connection for multiple sclerosis (MS), on the basis that his service-connected post-traumatic stress disorder (PTSD) aggravated his non service-connected MS. The July 1999 rating decision found that 33 percent of the Veteran's MS residuals were due to aggravation by his PTSD. Finding that the Veteran's MS was aggravated by 33 percent, the RO awarded the Veteran a 30 percent disability rating for MS based on aggravation. 

The Veteran filed a claim for an increased rating in excess of 30 percent for his MS in March 2001. The claim was subsequently denied by the RO in April 2002.


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

MS is rated under Diagnostic Code 8018. The minimum rating for this disorder is 30 percent. In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals. With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. See 38 C.F.R. § 4.124a.


Analysis

As noted above, in a July 1999 rating decision, the RO awarded the Veteran a 30 percent disability rating for MS based on aggravation. The RO relied on an April 1999 VA medical examination report in which the examiner concluded that there had been a 33 percent exacerbation of the Veteran's symptomatology related to his MS due to his PTSD; specifically, difficulty in maintaining psychosocial stimulation and activity as well as physical rehabilitative efforts due to his PTSD. The examiner further concluded that the remainder of the Veteran's manifestations of MS was due to the primary MS process itself. The medical report reflected that upon physical examination the Veteran was found to have mild to moderate gait impairment particularly in the right lower extremity, mild hyperflexia or right lower extremity, mild weakness in right lower extremity, minimal weakness in left lower extremity, and fatigability in both upper extremities. The examiner explained that regardless of the presence or absence of PTSD, baseline manifestations of MS would be mild paresis and hyperflexia of the right lower extremity. Importantly, the April 1999 examination did not provide an explanation of which MS symptoms was attributable to, or aggravated by, the Veteran's service-connected PTSD.

An April 2002 VA examination report reflects the Veteran with progressive MS. The examination report noted the Veteran with symptoms such as: sleep disrupted by cramps and spasms within right lower extremity; inability to walk without assistance; complete numbness in the right lower extremity and right hand; slurred speech; poor memory; poor lower extremity coordination; and broad-based gait. The examination report does not reflect that the Veteran's MS symptoms were attributable to, or aggravated by, the Veteran's service-connected PTSD. 

A March 2004 VA medical examination report noted the Veteran's progressive MS as having worsened over the years. The examiner found a mild to moderate increase; however, the examiner found that there was not a direct relationship in regard to PTSD increasing the activity of MS. The examiner did note an indirect effect of symptoms impairing the Veteran's ability to pursue disease maintaining physical therapy. However, the examiner explained the physical rehabilitation therapy would not be disease modifying but only disease maintaining. The March 2004 examination did not provide evidence of that the Veteran's MS increase was related to, increased by, or aggravated by, his service-connected PTSD.

A January 2007 VA medical examination reflects the Veteran with residual problems with paralysis in upper and lower limb weakness and confinement to wheelchair. The examiner concluded that the Veteran's MS by nature was progressive and would be expected to worsen regardless of his PTSD. The examiner noted that while the Veteran's PTSD inhibited his ability to participate in therapy, MS was just as likely to worsen even if the Veteran had participated in physical therapy. The examiner further concluded that the Veteran's increased manifestations of MS was due to the natural progression of MS. 

A December 2010 VA examination noted the Veteran's MS residuals were: tingling; numbness; urinary urgency; urinary retention; urinary incontinence; occasional constipation; difficulty with words; dizziness; loss of use of both legs; weakness throughout the body; loss of bladder control; muscle spasticity; loss of sleep; and fatigability.

In a January 2011 Independent Medical Opinion the examiner concluded that the Veteran's increase in severity of his immobility and physical symptoms was due to the natural progression of his primary progressive MS. The examiner explained that primary progressive MS is a subtype of MS affecting 10 to 15 percent of individuals who never have remission. 

In a December 2012 VA examination report, the examiner concluded that the Veteran's worsening of physical symptoms with regard to MS were consistent with the natural progression of the disease. The examiner went on to opine that it was less likely than not that the disease course of MS had been affected in any significant way by his service-connected PTSD, and it was less likely than not his PTSD was aggravating his MS symptoms. Noting, that VA had conceded a 30 percent aggravation of the Veteran's MS due to his PTSD in a 1999 rating decision; the examiner concluded that it would not be unreasonable to estimate that there was no change in the total amount of disability attributable to the effect of the Veteran's PTSD on his MS.

In an August 2016 VA examination report, the VA neurologist commented that while the Veteran experienced MS and PTSD; neither exacerbated or worsened the other. The examiner explained that MS and PTSD were completely independent. The examiner further opined that it was less likely than not that the Veteran's MS was caused by, related to, or permanently aggravated beyond its natural progression by his PTSD. The examiner further noted that there existed no percentage of additional disability increased by the presence of both conditions. The examiner went on to state that while physical therapy is used to maximize remaining strength, it in no way affects the underlying inflammatory process of MS. The examiner added that physical therapy has no effect on the actual disease of MS. Lastly; the examiner explained that physical therapy might have increased the quality of life of the Veteran in the early years of the disease. However, the examiner continued to note that the disease (MS) quickly rendered the Veteran unable to walk; making the assertion that physical therapy might have increased the Veteran's quality of life far-fetched.

In this case, the July 1999 rating decision found that the Veteran's PTSD aggravated his non-service connected MS, and attributed 33 percent of the Veteran's MS residuals due to aggravation. When evaluating a disability that has been service connected based on aggravation, it is essential for VA to determine the extent of the aggravation and deduct the baseline level of severity as well as any increase due to the natural progression of the disease. See 38 C.F.R. § 3.310 (b).

Here, while the medical evidence reflects that the Veteran's MS did increase in severity, the increase was not due to an aggravation by his PTSD, but rather was due to the natural progression of the disease itself. The Board acknowledges the appellant's contention that the Veteran's service-connected PTSD prevented him from participating in physical therapy; however, the objective medical evidence reflects that the increase severity of his MS was due to the natural progression of the disease rather than the absence of physical therapy itself. Importantly, the medical evidence reflects that the naturally quick progression of the Veteran's MS made mobility difficulty; rendering the theory that physical therapy might have increased the Veteran's life speculative. As such, the Board finds that an increased disability rating in excess of 30 percent for multiple sclerosis is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's MS and its residuals are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disability symptomatology. The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran was in receipt of TDIU for his service-connected disabilities throughout the pendency of this appeal prior to his death. Therefore, the issue of entitlement to TDIU is moot.

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

Legal Criteria

Under 38 U.S.C.A. § 1114 (l), SMC (as opposed to special monthly pension, which would be based on all disabilities rather than only those which are service connected) is payable if, as the result of service-connected disabilities, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot, has blindness in both eyes with visual acuity of 5/200 or less, is permanently bedridden, or is so helpless as to be in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

The need for aid and attendance equates to being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3.350 (b). As it pertains to the present case, criteria for establishing such need include whether the Veteran was permanently bedridden or so helpless as to have required regular aid and attendance, during the pendency of his original appeal, as determined under criteria enumerated under 38 C.F.R. § 3.352 (a). Pursuant to 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran was in need of regular aid and attendance of another person: 

(1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352  (a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran was so helpless as to need regular aid and attendance, not that there was a constant need. 38 C.F.R. § 3.352 (a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the Veteran had voluntarily taken to bed or that a physician had prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a). 

Analysis

The Veteran submitted a claim for SMC based on aid and attendance in a claim received at the RO in March 2002.

The claims folder reflects that during the pendency of the claim, and prior to his death, the Veteran was in need of aid and attendance. Specifically, the medical evidence reflect the Veteran was in need of assistance from another person  in attending to the daily activities of daily life to include bathing, dressing, toileting, cleaning, and feeding himself. (See April 2002 VA examination report, December 2002 private physician's letter, September 2010 VA medical examination report, November 2010 private examination report, and December 2010 VA medical examination).

Importantly, the objectively medical evidence reflects that the Veteran's need for an aid and attendance was a result of the non-service connected increase severity of his MS. As explained above, the Veteran's increase severity of his MS was due to the natural progression of the disease which rendered him wheelchair bound and in need of constant care. 

Under 38 U.S.C.A. § 1114 (l), SMC is payable if, as the result of service-connected disabilities is so helpless as to be in need of the regular aid and attendance of another person. In this instance, the Veteran's need was not due to his service-connected disabilities but rather due to the non-service connected increase of his MS. As such, the Board finds that the criteria for aid and attendance are not warranted.


ORDER

Entitlement to an increased disability rating in excess of 30 percent for multiple sclerosis is denied.

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


